Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/28/2021 has been entered. Claims 15-21, 23, and 25-27 remain pending. The amendments to Claims 15-16, 19-20, and 23 overcome the 35 U.S.C. 101 rejection of Claims 15-21, 23, and 25-27.

Response to Arguments
Applicant's arguments filed 12/28/2021, with respect to the 35 U.S.C. 103 Rejection of Claims 15-16, 19-21, 26, and 27, have been fully considered but they are not persuasive. 
Examiner thanks Applicant for the explanation detailing the criticality of the simultaneously optimization of the sound model and the acoustic feature extractor. As the previous Office Action dated 09/30/2021 detailed though, Lecomte teaches a sequential step of operations in [0032] that include a step to define a model of normality, which is interpreted as a normal sound model, based on groups of SVM classifiers, and a step of optimizing the groups that use the model.  As Lecomte details in [0032], step f performs a comparison of scores obtained from the SVM classifiers to determine the presence or absence of an anomaly in the audio signal analyzed, which would make the score fq obtained by the SVM classifier be considered the acoustic feature of the audio signal analyze as the score relates to whether an anomaly of the audio signal is present or not. This would make the SVM classifiers function as the acoustic .

Claim Objections
Amended Claims 15-16 and 19-20 are objected to because of the following informalities:  
The amendment to Claims 15-16 and Claims 19-20 include “so as to minimize the same predetermined objective function L”.  This is the first mention in the independent claims of a “predetermined objective function L”, so should be “a predetermined objective function L” rather than “the predetermined objective function L”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 19-21, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lecomte (US20140046878) in view of Hiroe (US20140328487).
	Regarding Claim 15, Lecomte teaches “processing circuitry (processor – [0045]) configured to extract an acoustic feature of normal sound (Sub-set of data said to be normal – [0032]) based on training data for normal sound (Audio data representing the learning signals – [0032]) by using an acoustic feature extractor (SVM classifier representing a group – [0032]; unsupervised initialization of Q groups consisting of a grouping by classes – [0032]);  update a normal sound model by using the extracted acoustic feature (step of optimization of the groups that uses the model during the modelling step – [0032]; model of normality consisting of several classifiers – [0032]); extract an acoustic feature of anomalous sound (unsupervised initialization of Q groups consisting of a grouping by classes – [0032]) based on simulated anomalous sound (SVM classifiers using decision rules in order to determine the presence of an anomaly – [0032]) and extract an acoustic feature of normal sound based on the training data for normal sound by using the acoustic feature extractor (SVM classifiers using decision rules in order to determine the absence of an anomaly – [0032]); and update the acoustic feature extractor by using the extracted acoustic feature of anomalous sound and the extracted (Step of optimization of the groups – [0032]), wherein the extraction of the acoustic feature of the normal sound based on the training data, the updating the normal sound model using the extracted acoustic feature, the extraction of the acoustic feature of the anomalous sound and the extraction of the acoustic feature of the normal sound, and the updating the acoustic feature extractor by using the extracted acoustic feature of the anomalous sound and the extracted acoustic feature of the normal sound are repeatedly performed to simultaneously optimize the acoustic feature extractor and the normal sound model (step d is repetition of steps b and c to obtain a model M; step b consists of step of definition of a model of normality consisting of 1-class SVM classifiers, classifier represents a group, group is a sub-class to obtain model of normality consisting of several classifiers;  step c consists of step of optimization of the groups that uses the model during the modelling step to redistribute data– [0032]), based a feature amount extracted from normal sound and a feature amount extracted from anomalous sound (SVM classifiers use decision rules to determine presence or absence of anomaly in audio signal – [0032]), so that a degree-of-anomaly calculated from the feature amount extracted from the normal sound is less than a degree-of-anomaly calculated from the feature amount extracted from the anomalous sound (model assigns, for each 1-class SVM classifier a score fq, the scores fq obtained are compared to determine anomaly – [0032]-[0033]), the training data for normal sound is sound signals collected by a microphone installed near or inside a device for which anomalous sound is to be detected (system comprises acoustic sensors for detecting sounds, sound noises present in an area to be monitored to be analyzed – [0066], Figure 1).”

	Hiroe teaches “a probability density function (“probability density function 3.12 is interpreted as representing the distribution of source signals involving sound – [0215]-[0216]); the simultaneous optimization of the acoustic feature extractor and the normal sound model is performed so as to minimize the same predetermined objective function L (probability density functions, equations 3.12 to 3.14 used with calculation of the objective function represented by equation 4.20 – [0323], Figure 3; objective function is updated to minimize the calculated value – [0313]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lecomte to incorporate the teaching of Hiroe to the use of probability density functions of sound data and to perform a minimization of an objective function based off probability density functions.  Doing so would improve analysis of sound signals in an environment. 

Regarding Claim 16, Lecomte teaches “processing circuitry (processor – [0045]) configured to: extract an acoustic feature of normal sound (Sub-set of data said to be normal – [0032]) based on training data for normal sound (Audio data representing the learning signals – [0032]) by using an acoustic feature extractor (SVM classifier representing a group – [0032]); update (step of optimization of the groups that uses the model during the modelling step – [0032]) a normal sound model (model of normality consisting of several classifiers – [0032]) by (unsupervised initialization of Q groups consisting of a grouping by classes – [0032]) an acoustic feature of anomalous sound based on training data for anomalous sound (SVM classifiers using decision rules in order to determine the presence of an anomaly – [0032]) and extract an acoustic feature of normal sound (SVM classifiers using decision rules in order to determine the absence of an anomaly – [0032]) based on the training data for normal sound by using the acoustic feature extractor; and update (Step of optimization of the groups – [0032]) the acoustic feature extractor by using the extracted acoustic feature of anomalous sound and the extracted  acoustic feature of normal sound, wherein the extraction of the acoustic feature of the normal sound based on the training data, the updating the normal sound model using the extracted acoustic feature, the extraction of the acoustic feature of the anomalous sound and the extraction of the acoustic feature of the normal sound, and the updating the acoustic feature extractor by using the extracted acoustic feature of the anomalous sound and the extracted acoustic feature of the normal sound are repeatedly performed to optimized the acoustic feature extractor (step d is repetition of steps b and c to obtain a model M; step b consists of step of definition of a model of normality consisting of 1-class SVM classifiers, classifier represents a group, group is a sub-class to obtain model of normality consisting of several classifiers;  step c consists of step of optimization of the groups that uses the model during the modelling step to redistribute data– [0032]), based on a feature amount extracted from normal sound and a feature amount extracted from anomalous sound (SVM classifiers use decision rules to determine presence or absence of anomaly in audio signal – [0032]), so that a degree-of-anomaly calculated from the feature amount extracted from the normal sound is less than a (model assigns, for each 1-class SVM classifier a score fq, the scores fq obtained are compared to determine anomaly – [0032]-[0033]), the training data for normal sound is sound signals collected by a microphone installed near or inside a device for which anomalous sound is to be detected (system comprises acoustic sensors for detecting sounds, sound noises present in an area to be monitored to be analyzed – [0066], Figure 1).”
	Lecomte does not teach “a probability density function; the simultaneous optimization of the acoustic feature extractor and the normal sound model is performed so as to minimize the same predetermined objective function L.”
	Hiroe teaches “a probability density function (“probability density function 3.12 is interpreted as representing the distribution of source signals involving sound – [0215]-[0216]); the simultaneous optimization of the acoustic feature extractor and the normal sound model is performed so as to minimize the same predetermined objective function L (probability density functions, equations 3.12 to 3.14 used with calculation of the objective function represented by equation 4.20 – [0323], Figure 3; objective function is updated to minimize the calculated value – [0313]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lecomte to incorporate the teaching of Hiroe to the use of probability density functions of sound data and to perform a minimization of an objective function based off probability density functions.  Doing so would improve analysis of sound signals in an environment. 

Claim 19, Lecomte teaches “extracting (unsupervised initialization of Q groups consisting of a grouping by classes – [0032])  an acoustic feature of normal sound (Sub-set of data said to be normal – [0032]) based on training data for normal sound (Audio data representing the learning signals – [0032]) by using an acoustic feature extractor (SVM classifier representing a group – [0032]); updating (step of optimization of the groups that uses the model during the modelling step – [0032]) a normal sound model (model of normality consisting of several classifiers – [0032]) by using the extracted acoustic feature; extracting (unsupervised initialization of Q groups consisting of a grouping by classes – [0032]) an acoustic feature of anomalous sound based on simulated anomalous sound (SVM classifiers using decision rules in order to determine the presence of an anomaly – [0032]) and extracting an acoustic feature of normal sound (SVM classifiers using decision rules in order to determine the absence of an anomaly – [0032]) based on the training data for normal sound by using the acoustic feature extractor; and updating (Step of optimization of the groups – [0032]) the acoustic feature extractor by using the extracted acoustic feature of anomalous sound and the extracted acoustic feature of normal sound, wherein the extracting the acoustic feature of the normal sound based on the training data, the updating the normal sound model using the extracted acoustic feature, the extracting the acoustic feature of the anomalous sound and the extracting of the acoustic feature of the normal sound, and the updating the acoustic feature extractor by using the extracted acoustic feature of the anomalous sound and the extracted acoustic feature of the normal sound are repeatedly performed to simultaneously optimize the acoustic feature extractor and the normal sound model (step d is repetition of steps b and c to obtain a model M; step b consists of step of definition of a model of normality consisting of 1-class SVM classifiers, classifier represents a group, group is a sub-class to obtain model of normality consisting of several classifiers;  step c consists of step of optimization of the groups that uses the model during the modelling step to redistribute data– [0032]), based on a feature amount extracted from normal sound and a feature amount extracted from anomalous sound (SVM classifiers use decision rules to determine presence or absence of anomaly in audio signal – [0032]), so that a degree-of-anomaly calculated from the feature amount extracted from the normal sound is less than a degree-of-anomaly calculated from the feature amount extracted from the anomalous sound (model assigns, for each 1-class SVM classifier a score fq, the scores fq obtained are compared to determine anomaly – [0032]-[0033]), the training data for normal sound is sound signals collected by a microphone installed near or inside a device for which anomalous sound is to be detected (system comprises acoustic sensors for detecting sounds, sound noises present in an area to be monitored to be analyzed – [0066], Figure 1).”
	Lecomte does not teach “a probability density function; the simultaneous optimization of the acoustic feature extractor and the normal sound model is performed so as to minimize the same predetermined objective function L.”
	Hiroe teaches “a probability density function (“probability density function 3.12 is interpreted as representing the distribution of source signals involving sound – [0215]-[0216]); the simultaneous optimization of the acoustic feature extractor and the normal sound model is performed so as to minimize the same predetermined objective function L (probability density functions, equations 3.12 to 3.14 used with calculation of the objective function represented by equation 4.20 – [0323], Figure 3; objective function is updated to minimize the calculated value – [0313]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lecomte to incorporate the teaching of Hiroe to the use of probability density functions of sound data and to perform a minimization of an objective function based off probability density functions.  Doing so would improve analysis of sound signals in an environment. 

Regarding Claim 20, Lecomte teaches “an anomalous sound detection training method comprising: extracting (unsupervised initialization of Q groups consisting of a grouping by classes – [0032]) an acoustic feature of normal sound (Sub-set of data said to be normal – [0032]) based on training data for normal sound (Audio data representing the learning signals – [0032]) by using an acoustic feature extractor (SVM classifier representing a group – [0032]); updating (step of optimization of the groups that uses the model during the modelling step – [0032]) a normal sound model (model of normality consisting of several classifiers – [0032]) by using the extracted acoustic feature; extracting (unsupervised initialization of Q groups consisting of a grouping by classes – [0032]) an acoustic feature of anomalous sound based on training data for anomalous sound (SVM classifiers using decision rules in order to determine the presence of an anomaly – [0032]) and extracting an acoustic feature of normal sound based on the training data for normal sound (SVM classifiers using decision rules in order to determine the absence of an anomaly – [0032]) by using the acoustic feature extractor; and updating (Step of optimization of the groups – [0032]) the acoustic feature extractor by using (step d is repetition of steps b and c to obtain a model M; step b consists of step of definition of a model of normality consisting of 1-class SVM classifiers, classifier represents a group, group is a sub-class to obtain model of normality consisting of several classifiers;  step c consists of step of optimization of the groups that uses the model during the modelling step to redistribute data– [0032]), based on a feature amount extracted from normal sound and a feature amount extracted from anomalous sound (SVM classifiers use decision rules to determine presence or absence of anomaly in audio signal – [0032]), so that a degree-of-anomaly calculated from the feature amount extracted from the normal sound is less than a degree-of-anomaly calculated from the feature amount extracted from the anomalous sound (model assigns, for each 1-class SVM classifier a score fq, the scores fq obtained are compared to determine anomaly – [0032]-[0033]) , the training data for normal sound is sound signals collected by a microphone installed near or inside a device for which anomalous sound is to be detected (system comprises acoustic sensors for detecting sounds, sound noises present in an area to be monitored to be analyzed – [0066], Figure 1).”

	Hiroe teaches “a probability density function (“probability density function 3.12 is interpreted as representing the distribution of source signals involving sound – [0215]-[0216]); the simultaneous optimization of the acoustic feature extractor and the normal sound model is performed so as to minimize the same predetermined objective function L (probability density functions, equations 3.12 to 3.14 used with calculation of the objective function represented by equation 4.20 – [0323], Figure 3; objective function is updated to minimize the calculated value – [0313]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lecomte to incorporate the teaching of Hiroe to the use of probability density functions of sound data and to perform a minimization of an objective function based off probability density functions.  Doing so would improve analysis of sound signals in an environment. 

Regarding Claim 21, Lecomte in view of Hiroe discloses the claimed invention as detailed above and Lecomte further teaches “a non-transitory computer-readable medium storing computer-readable instructions thereon, which, when executed by a computer (processor – [0045]), cause the computer to function as the apparatus according to Claim 15.”

Claim 26, Lecomte in view of Hiroe disclosed the claimed invention as detailed above and Lecomte further teaches “an optimized acoustic feature extractor (step of optimization of the groups that uses the model during the modelling step to redistribute data– [0032]) is used in the extraction of the acoustic feature (unsupervised initialization of Q groups consisting of a grouping by classes – [0032]) of the normal sound based on the training data (SVM classifiers using decision rules in order to determine the absence of an anomaly – [0032]) and used in the extraction of the acoustic feature (unsupervised initialization of Q groups consisting of a grouping by classes – [0032]) of the anomalous sound (SVM classifiers using decision rules in order to determine the absence of an anomaly – [0032]).”

	Regarding Claim 27, Lecomte in view of Hiroe disclosed the claimed invention as detailed above and Lecomte further teaches “an optimized acoustic feature extractor (step of optimization of the groups that uses the model during the modelling step to redistribute data– [0032]) is used in the extraction of the acoustic feature (unsupervised initialization of Q groups consisting of a grouping by classes – [0032]) of the normal sound based on the training data (SVM classifiers using decision rules in order to determine the absence of an anomaly – [0032]) and used in the extraction of the acoustic feature (unsupervised initialization of Q groups consisting of a grouping by classes – [0032]) of the anomalous sound (SVM classifiers using decision rules in order to determine the absence of an anomaly – [0032]).”

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lecomte in view of Hiroe and Jones (US20060171625).
Claim 17, Lecomte in view of Hiroe discloses the claimed invention as discussed above and Lecomte further teaches “wherein the processing circuitry (processor – [0045]) and wherein the simulated anomalous sound is anomalous sound simulated (SVM classifiers using decision rules in order to determine the presence of an anomaly – [0032]).”
Lecomte in view of Hiroe does not teach “sample the simulated anomalous sound wherein the simulated anomalous sound and by making assumption on one of occurrence frequency.”
Jones teaches “sample the simulated anomalous sound wherein the simulated anomalous sound (For γ=1, the distribution is an exponential distribution – [0047])” and “by making assumption on occurrence frequency (inter-arrival times of acoustic emission events – [0028]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lecomte in view of Hiroe to incorporate the teaching of Jones to incorporate an exponential distribution function based on acoustic events related to the condition of an operational device. Doing so would improve the state of monitoring of abnormal sound events in an environment.

Regarding Claim 18, Lecomte in view of Hiroe discloses the claimed invention as discussed above and except for “the simulated anomalous sound is Xω,n as sampled based on a distribution:                         
                            
                                
                                    X
                                
                                
                                    ω
                                    ,
                                    n
                                
                            
                            ~
                            (
                            
                                
                                    
                                        
                                            1
                                        
                                        
                                            β
                                        
                                    
                                    )
                                    e
                                
                                
                                    -
                                    
                                        
                                            1
                                        
                                        
                                            β
                                        
                                    
                                    X
                                    ω
                                    ,
                                    n
                                
                            
                        
                     where ω is frequency, n is frame number, and β is an integer.”
“the simulated anomalous sound is Xω,n as sampled based on a distribution:                         
                            
                                
                                    X
                                
                                
                                    ω
                                    ,
                                    n
                                
                            
                            ~
                            (
                            
                                
                                    
                                        
                                            1
                                        
                                        
                                            β
                                        
                                    
                                    )
                                    e
                                
                                
                                    -
                                    
                                        
                                            1
                                        
                                        
                                            β
                                        
                                    
                                    
                                        
                                            X
                                        
                                        
                                            ω
                                            ,
                                            n
                                        
                                    
                                
                            
                        
                     (Equation 3 – [0043]; For γ=1, the distribution is an exponential distribution – [0047]) where ω is frequency, n is frame number, and β is an integer.” Jones teaches the exponential distribution function as                         
                            f
                            
                                
                                    t
                                
                            
                            =
                             
                            
                                
                                    γ
                                    (
                                    t
                                    -
                                    
                                        
                                            t
                                        
                                        
                                            0
                                        
                                    
                                    )
                                
                                
                                    
                                        
                                            θ
                                        
                                        
                                            r
                                        
                                    
                                
                            
                            
                                
                                    e
                                
                                
                                    (
                                    -
                                    
                                        
                                            (
                                            t
                                            -
                                            
                                                
                                                    t
                                                
                                                
                                                    0
                                                    )
                                                
                                            
                                        
                                        
                                            θ
                                        
                                    
                                    
                                        
                                            )
                                        
                                        
                                            γ
                                        
                                    
                                
                            
                        
                    . Taking the variables as the following: γ=1, β=θ, and (t-t0) = Xω,n, this forms the mathematical equivalence to the distribution                        
                            
                                
                                    X
                                
                                
                                    ω
                                    ,
                                    n
                                
                            
                            ~
                            (
                            
                                
                                    
                                        
                                            1
                                        
                                        
                                            β
                                        
                                    
                                    )
                                    e
                                
                                
                                    -
                                    
                                        
                                            1
                                        
                                        
                                            β
                                        
                                    
                                    
                                        
                                            X
                                        
                                        
                                            ω
                                            ,
                                            n
                                        
                                    
                                
                            
                        
                    .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lecomte in view of Hiroe to incorporate the teaching of Jones to incorporate the mathematical equivalence of the exponential distribution function based on acoustic events related to the condition of an operational device. Doing so would improve the state of monitoring of abnormal sound events in an environment.
Allowable Subject Matter
Claims 23 and 25 allowed.
 The following is a statement of reasons for the indication of allowable subject matter:
The most pertinent prior art is Lecomte (US20140046878). Lecomte teaches a system for detecting abnormal events in an environment based off analysis of audio signals. Lecomte teaches “An anomalous sound detection apparatus which detects whether or not input sound is anomalous sound, the anomalous sound detection apparatus comprising: processing circuitry configured to extract an acoustic feature of the input sound based on an acoustic feature extractor, wherein the input sound is sound of a machine acquired through a microphone; 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863